SEAMAN, Circuit Judge.
[G] I concur in the conclusion for affirmance and in the several rulings of the opinion, excepting one in reference to evidence of a “come ahead” signal given by the plaintiff below. Whatever may be deemed the preponderance of evidence thereupon, I believe the testimony of two witnesses — the engineer and the foreman of the switching crew — cannot, as matter of law, be rejected as testimony tending to prove that the signal was so given. Nevertheless, I am of opinion that the requested instruction, mentioned in the third assignment of error, was rightly denied, as it was inconsistent with the provisions of the act of April 22, 1908, referred to in the opinion. If the signal was given by the plaintiff, his action was negligence, contributing, with the defective coupler, in causing the injury; and no instruction of law was authorized that one or the other contributing negligence was a proximate cause.